Citation Nr: 0733762	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-03 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved, nonservice-connected disability pension benefits in 
the calculated amount of $53,560.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
September 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision entered in November 2004 by the 
Committee on Waivers and Compromises at the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, denying the veteran's claim for waiver of recovery 
of an overpayment of improved, nonservice-connected 
disability pension benefits in the calculated amount of 
$53,560.  The Committee on Waivers and Compromises determined 
that there was no fraud, bad faith, or misrepresentation by 
the veteran to the overpayment's creation; however, the 
Committee concluded that to require repayment of the debt in 
question would not be violative of the principles of equity 
and good conscience.  

The appeal is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The veteran essentially contends that recovery of the 
overpayment of VA nonservice-connected disability pension 
benefits herein at issue should be waived as he was ignorant 
of the fact that benefits from the Social Security 
Administration (SSA) were to be reported by him as income and 
that repayment of such a large sum would result in financial 
hardship to himself and his family.  

While the SSA has indicated that his entitlement to SSA 
disability benefits began in October 1999 and VA has assessed 
an overpayment for the period beginning December 1, 1999, the 
record is essentially silent as to the date the award action 
by the SSA was undertaken.  The veteran has indicated that he 
was represented by an attorney in his quest to obtain SSA 
benefits and that his claim was not approved until action by 
an SSA administrative law judge (ALJ).  If that were the 
case, then a period of time elapsed from the initiation of 
the SSA application process, denial of such claim both 
initially and upon reconsideration by the State agency, 
followed by a period for assignment to an ALJ, placement on 
that judge's docket, scheduling of a hearing, and then its 
adjudication.  To properly gauge the degree of fault 
attributable to the veteran, as a single element of equity 
and good conscience, it thus would be helpful if further data 
were obtained as to the timeline of events, and specifically, 
on what date SSA entitlement was determined by the ALJ and 
whether the SSA benefits dating to October 1999 were paid to 
the veteran by means of a retroactive award, and if so, on 
what date that award was made.  

The degree of fault attributable to the veteran is also 
placed in question by virtue of a September 2003 letter from 
VA indicating, in pertinent part, the following:

This letter concerns your VA pension and your 
2000 income.  

We have reviewed your entitlement to benefits 
based on information we received from a computer 
match and the evidence you submitted.  This 
evidence shows that your entitlement to pension 
benefits is unchanged.  

The VA's September 2003 letter to the veteran thus 
underscores the need to ascertain the date on which the 
income verification match showed that the veteran was 
initially in actual receipt of SSA disability benefits or 
when he knew entitlement had been established, pending award 
action and payment of past due benefits.  

It, too, is noted that it remains unclear whether the veteran 
desires to appear for a hearing.  In a statement, compiled in 
July 2004, but not received by VA until September 2004, the 
veteran requested advice as to whether he should request a 
hearing, to which the RO did not specifically reply.  No 
hearing was noted to be sought in the veteran's substantive 
appeal of December 2004.  Further clarification as to the 
veteran's desire to be heard is deemed to be in order.  

As well, questions remain regarding the veteran's current 
financial status.  When he completed the most recent 
financial status report nearly three years ago, his monthly 
expenses were noted to outnumber his income by $842.  
However, no data were therein furnished as to any 
contribution to household expenses made by the veteran's 
girlfriend with whom he was living, and the dependent child 
therein noted to be 17 years of age would by now have reached 
the age of majority, but it is unknown whether that 
individual is attending school.  Additional, updated 
financial information would be of assistance is determining 
the veteran's entitlement to waiver of recovery of the 
overpayment at issue.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be contacted in 
writing in order to determine whether he 
wishes to appear at an RO or Board 
hearing, and if he does, appropriate 
action must then be taken to afford him 
any requested RO or travel board hearing.  

2.  The veteran should be contacted 
separately in writing for the specific 
purpose of requesting that he furnish any 
and all details, including the date on 
which he was advised by the SSA that he 
was entitled to disability benefits, as 
to his application and other events 
leading to the initial award of SSA 
disability benefits.  Such might include 
a copy of the ALJ's decision in which 
entitlement of the veteran to SSA 
disability benefits may have been 
established.  Such information once 
received should then be made a part of 
the claims folder.  

3.  VA should contact the SSA directly in 
order to obtain all pertinent information 
with respect to the veteran's application 
and receipt of SSA disability benefits, 
including but not limited to a complete 
copy of any ALJ decision entered as to 
the veteran's entitlement to SSA 
disability benefits.  It must be 
specifically ascertained on what date the 
veteran was initially informed that he 
was entitled to receive SSA disability 
benefits, effective from December 1999, 
and on what date any retroactive payment 
of benefits dating to December 1999 was 
made to the veteran.  

4.  VA should furnish the veteran a 
financial status report and request that 
he provide updated financial data, 
including all income from all sources, to 
include his girlfriend; any and all 
assets; and all expenses incurred 
monthly.  In addition, he should be asked 
for an updated count of all dependent 
children and whether any child over the 
age of 18 years and under the age of 23 
years is attending school full-time.  

5.  Lastly, the Committee on Waivers and 
Compromises must readjudicate the 
veteran's waiver request, specifically 
considering whether waiver of recovery of 
the overpayment at issue would be against 
the principles of equity and good 
conscience, based on all of the evidence 
of record and all governing legal 
authority.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative must be provided with 
a supplemental statement of the case, 
which must contain notice of all relevant 
actions taken on the waiver request, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has 



remanded to the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  The purpose of this remand is to obtain 
additional development.  No inference should be drawn 
regarding the final disposition of the claim in question as a 
result of this action.



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


